
	
		I
		111th CONGRESS
		1st Session
		H. R. 1568
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2009
			Mr. Schiff introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To reauthorize the Community Oriented Policing Services
		  (COPS) program, to reauthorize and rename the Juvenile Justice and Delinquency
		  Prevention Act of 1974 (JJDPA) as the KIDS Act, to provide for funding parity
		  between COPS and the KIDS Act, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Community Oriented Policing Services and Key Investments in
			 Developmental Services Act of 2009 or the
			 COPS and KIDS Act of 2009.
		2.Authorization of
			 the COPS Grant ProgramSection
			 1001(a)(11)(A) of the Omnibus Crime Control and Safe Streets Act of 1968 (42
			 U.S.C. 3793(a)(11)(A)) is amended by striking 1,047,119,000 for each of
			 fiscal years 2006 through 2009 and inserting $2,000,000,000 for
			 each of fiscal years 2009 through 2014.
		3.Key Investments
			 in Developmental Services Act (KIDS Act)
			(a)Renaming JJDPA
			 as the KIDS Act
				(1)Short title
			 amendedThe matter before
			 title I of Public Law 93–415 is amended by striking the Juvenile Justice
			 and Delinquency Prevention Act of 1974 and inserting Key
			 Investments in Developmental Services Act.
				(2)References to
			 former short titleAny
			 reference in a law, regulation, document, paper, or other record of the United
			 States to the Juvenile Justice and Delinquency Prevention Act of 1974, shall be
			 deemed to be a reference to the Key Investments in Developmental Services
			 Act.
				(b)Authorization of
			 appropriations for the KIDS ActSection 299 of the Key Investments in
			 Developmental Services Act (as renamed by (42 U.S.C. 5671) is amended—
				(1)by amending
			 subsection (a) to read as follows:
					
						(a)Authorization of
				appropriations for title II and title VThere are authorized to be appropriated
				$2,000,000,000 for each of fiscal years 2010 through 2015 to carry out this
				title and title V of this Act.
						;
				and
				(2)by striking
			 subsections (b) and (c), and redesignating subsection (d) as subsection
			 (b).
				4.Expressing the
			 sense of the Congress that appropriations for COPS program should be matched by
			 appropriations for the KIDS Act
			(a)FindingsThe Congress finds as follows:
				(1)The Juvenile Justice and Delinquency
			 Prevention Act has helped modernize the United States juvenile justice system
			 by incentivizing the establishment of juvenile courts premised on best
			 practices, reducing recidivism through evidence based interventions, and by
			 keeping kids out of trouble to begin with by awarding prevention grants to
			 community based efforts that have a proven track record of success.
				(2)The Office of
			 Community Oriented Policing Services has, since its creation in 1994, provided
			 expertise and funding to local law enforcement as they invest in innovative
			 policing approaches that incorporate community involvement and coordination
			 with local stakeholders.
				(3)A successful national strategy to combat
			 crime and violence will include prevention, suppression, and enforcement in a
			 coordinated approach that works with young people to provide them better
			 options, suppresses crime through law enforcement activities, and fairly
			 punishes offenders.
				(b)Sense of
			 CongressIt is the sense of
			 the Congress that—
				(1)the Congress has authorized appropriations
			 of $2,000,000,000 a year for programs under the COPS Office and the KIDS Act;
			 and
				(2)the yearly appropriations for grants
			 administered by the Office of Community Oriented Policing should be equal to
			 the yearly appropriations for grants for effective juvenile courts, prevention,
			 and intervention programs as authorized under the Key Investments in
			 Developmental Services Act (KIDS Act).
				
